Name: Commission Regulation (EC) No 1519/94 of 29 June 1994 laying down precautionary measures for beef and veal for July 1994
 Type: Regulation
 Subject Matter: animal product;  trade policy;  means of agricultural production;  prices
 Date Published: nan

 30 . 6. 94 Official Journal of the European Communities No L 162/45 COMMISSION REGULATION (EC) No 1519/94 of 29 June 1994 laying down precautionary measures for beef and veal for July 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Treaty establishing the European Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 1 096/94 (2), Whereas Council Regulation (EEC) No 2068/92 (3) fixes the intervention prices for adult bovine animals for two annual periods from 1 July 1994 to 30 June 1996 ; Whereas, pursuant to Article 3 ( 1 ) of Regulation (EEC) No 805/68, a guide price for adult bovine animals must be fixed annually, before the beginning of the marketing year, in order to ensure that trade arrangements continue to operate normally ; whereas the 1993/94 marketing year, extended by Council Regulation (EC) No 719/94 (4), ends on 30 June 1994 ; whereas, in spite of all the Commis ­ sion's efforts, the Council has not so far adopted the aforementioned price for the 1994/95 marketing year ; whereas the Commission, under the responsibilities assigned to it by the Treaty, is required to take precau ­ tionary measures to ensure that trade arrangements continue to operate normally in July 1994, particularly in respect of imports in the beef and veal sector ; whereas such measures are taken as a precaution and are without prejudice to subsequent decisions adopted by the Council for the period 1 July 1994 to 30 June 1995 ; Whereas, in order to fix the amount to be used to calcu ­ late the import levies, the price level applied in the 1993/94 marketing year should be adopted, HAS ADOPTED THIS REGULATION : Article 1 For July 1 994, the amount to be used for the guide price for adult bovine animals, for calculation of the import levies, shall be fixed at ECU 197,42 per 100 kilograms live weight. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall apply without prejudice to any subsequent decisions to be adopted, where appropriate, by the Council for the period 1 July 1994 to 30 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p . 24. O OJ No L 121 , 12. 5. 1994, p . 9 . O OJ No L 215, 30. 7. 1992, p . 58 . (4) OJ No L 87, 31 . 3 . 1994, p. 1 .